Citation Nr: 1748531	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right ankle sprain, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left ankle sprain, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran has verified active duty from September 2005 to October 2006; the DD Form 214 also lists 3 months and 16 days prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  

The Veteran testified before the undersigned at a videoconference hearing in February 2017.  A transcript of that hearing is of record.

The Board last considered this matter in May 2017, when it remanded for a VA examination.  The Board's May 2017 remand also included the issues of service connection for bilateral knee disabilities.  Service connection for these disabilities was subsequently granted via an August 2017 rating decision.  This was a full grant of the benefit sought.  As such, these issues are no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's May 2017 remand noted that an April 2015 VA examination did not fully satisfy with the examination requirements imposed by the Correia case.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.).

Pursuant to the Board's May 2017 remand, the Veteran underwent a new VA examination in August 2017.  The examination report shows a diagnosis of bilateral ankle strain.  The Veteran described functional impairment as inability to stand for long periods of time, exercise, and interact with her daughter.  Physical examination show abnormal range of motion, reported as dorsiflexion to 10 degrees and plantar flexion to 25 degrees, for both ankles.  The examiner indicated that the limited motion, by itself, did not contribute to functional loss.  Nonetheless, there was evidence of painful motion with associated functional loss.  There was no evidence of pain with weight bearing.  There was no additional loss of function after three repetitions.  As to additional functional loss during flare-ups or following repeated use over a period of time due to factors such as pain and fatigue, the examiner was unable to say without mere speculation.  As to additional factors contributing to disability, the examiner indicated that there was instability of station, disturbance of locomotion, and interference with sitting and standing.  Muscle strength was normal.  There was no ankylosis.  Ankle was instability or dislocation was suspected.  The examiner noted constant use of ankle braces.  Functional impact was described as difficulty walking, standing, and sitting.  For his final remarks, the examiner noted that the Veteran had a right ankle strain, currently of moderate to severe severity.  The examiner did not mention the left ankle.

In a September 2017 statement, the Veteran questioned the examination findings.  See 09/12/17 VBMS, Correspondence, at 3.  Significantly, she indicated that the August 2017 examiner measured range of motion for her knees, but not her ankles.  She added that she was not asked to remove either her shoes or her ankle braces.

This statement raises doubts regarding the adequacy of the August 2017 VA examination.  In addition, the examination report does not show proper compliance with the Correia requirements.  In particular, the examiner did not record the range of passive motion, or the range of motion with weight-bearing and nonweight-bearing.  Finally, the examiner's final remarks, indicating that the Veteran's right ankle disability is moderate to severe, is silent regarding the left ankle.

In view of the above, the Board concludes that an adequate examination is not of record.  Therefore, a new examination is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected bilateral ankle disabilities.  Review of the claims file should be noted in the examiner's report.

Range of motion testing should be accomplished.  The examiner must test and record the range of motion for BOTH ankles in active motion, passive motion, in weight-bearing, and nonweight-bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

In addition to providing range of motion measurements for the ankles, the examiner should describe any limited motion of the ankles as either "moderate" or "marked", and explain his or her reasoning for choosing one or the other.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).


 
______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




